Citation Nr: 0321256	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-51 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an initial compensable evaluation for 
residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In January 1997 the veteran testified at a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  When the case was most recently before 
the Board in December 2000, it was remanded to RO for 
additional development.  The case was returned to the Board 
in July 2003.

The issue of entitlement to an initial compensable evaluation 
for residuals of a right wrist fracture will be addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  Disability of the veteran's right knee was not present 
during the veteran's period of active service or until many 
years thereafter, and is not etiologically related to the 
veteran's period of active service.


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the right knee during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran's service medical records show that the veteran 
fell and fractured his left patella in December 1963.  The 
records documenting treatment for this injury uniformly 
identify the involved knee as the left knee.  Service medical 
records contain no evidence of any right knee injury or 
disorder.  The report of examination for discharge shows that 
both of the veteran's lower extremities were found to be 
normal on clinical evaluation.  

The earliest post-service medical evidence of any right knee 
disorder is the report of the veteran's hospitalization at a 
VA facility in October and November 1995, which shows that he 
was found to have a fracture of the right patella and that he 
gave a history of a fractured patella in 1964.   .

In January 1997 the veteran provided testimony at a personal 
hearing before a hearing officer at the RO.  He testified 
that his service medical records were in error and that it 
was his right knee rather than his left knee that was 
fractured in service.

In February 1997 the veteran underwent a VA examination.  As 
part of this examination X-rays of his right and left knees 
were taken.  The examiner also noted that X-rays were made in 
October, November, and December of 1995, and they showed a 
vertical nondisplaced fracture of the right patella.  

The examiner noted that the veteran reported a history of 
having injured his right knee in December 1963 as the result 
of having slipped down a hatch on the ship.  The examiner 
noted the veteran appeared definitive on this point, although 
a review of his service records reflected injury to the left 
knee.  The veteran also reported sustaining a second fracture 
of his right knee in October 1995.  According to the veteran, 
he was at home in his garage and tripped over something and 
landed on his knee.  He was treated at a VA hospital.  The 
current physical examination of the right knee showed no 
deformity.  There was no swelling or increased heat.  There 
was no crepitation during active patellofemoral joint motion.  
The veteran did complain of slight tenderness along the 
medial joint line.  He had full range of extension and 
flexion, and there was no evidence of ligament instability.

The examiner noted that by history, the veteran had had two 
fractures.  According to the examiner, the two nondisplaced 
fractures of hypertension patella healed well, and there was 
no obvious deformity remaining.  The examiner advised that 
the veteran's knee X-rays showed some early degenerative 
arthritic changes, which would not be related to the patella 
fractures.  

In July 1998 the veteran underwent a second VA examination by 
the same examiner.  The examiner noted that the veteran had 
no ongoing problems related to a left knee fracture but did 
have minimal to mild degenerative changes in the left knee 
joint which were unrelated to the fracture.  With respect to 
the right knee, he noted that the post-service fracture had 
healed and that the veteran had early and mild degenerative 
changes in the right knee, which were not directly related to 
the fracture of the patella.  With respect to the discrepancy 
between the service medical records indicating that the 
trauma involved the veteran's left knee and the veteran's 
current statements indicating that the service trauma 
involved his right knee, the examiner stated that he had no 
way of knowing but considered it more likely that the service 
medical records are correct.  

II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and letters from the RO to the veteran, 
particularly a letter mailed in August 2002, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, the evidence that the veteran should submit if he did 
not desire VA's assistance in obtaining such evidence, and 
the evidence that the RO has obtained.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all pertinent post-service records identified by 
the veteran have been associated with the claims folder.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

III.  Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war, and calculi of the kidneys, are manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran served for at least 90 days during a period 
of war, and arthritis is manifested to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The basis of the veteran's claim is that the knee trauma 
sustained in service involved his right knee rather than his 
left knee.  While the Board has no reason to question the 
veteran's sincerity, the fact remains that the veteran's 
testimony and statements in support of the claim are based 
upon his recollection of events occurring more than 20 years 
earlier.  The veteran has been requested to provide evidence 
corroborating his allegation but he has been unable to do so.  

The VA examiner was unable to render a medical determination 
concerning whether it was the left or right knee that was 
injured during service and there is nothing else in the 
record that tends to corroborate the veteran's allegation or 
otherwise support a grant of service connection for right 
knee disability.  On the other hand, the service medical 
records were prepared contemporaneous to the events in 
question and repeatedly identify the involved knee as the 
left knee.  In the Board's opinion these contemporaneous 
records prepared by medical professional are of greater 
probative value than the testimony and statements provided by 
the veteran more than 20 years after the events in question.  
Therefore, the Board agrees with the RO's decision to grant 
service connection for the veteran's left knee disability and 
to deny service connection for his right knee disability.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for right knee disability 
is denied.


REMAND

With respect to the veteran's claim for an initial 
compensable evaluation for the residuals of a right wrist 
fracture, the Board notes that in the December 2000 remand, 
the Board instructed the RO to undertake development 
necessary to comply with the VCAA.  In August 2002, the RO 
sent the veteran a letter providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Unfortunately, the notice provided in this letter relates 
solely to the veteran's claim for service connection for 
right knee disability.    

The Board further notes that the veteran's most recent VA 
examination of his right wrist disability was performed in 
July 1998.  In the Board's opinion, a more current VA 
examination is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to this 
claim.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should send the appellant a 
letter that provides the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It should also inform him 
that any evidence and information 
provided in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter.  In 
addition, he should be informed that if 
the case is returned to the Board, the 
Board will unable to decide his claim 
before the expiration of the one-year 
period for response unless he waives the 
one-year period.

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain any evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence. 

3.  When the above development has been 
completed, the veteran should be provided 
a VA orthopedic examination in order to 
determine the current degree of severity 
of his service-connected right wrist 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise notified by the RO.  
By this remand, the Board intimates no opinion as to any 
final outcome warrant.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



